Honorable Tom L. Beauchamp
Secretary of State
Aus tin, Texas

Dear Sir:                 Attention: Mr. Claude A. Williams
                          Opinion Wo. O-1171
                          Re: Does the purpose alause of
                               "AMIentOrder   of Ladies and
                               RMghts of Liberty" comply
                               with the.provisions of Arti-
                               cle 1302, B.C.S.?
          Your request for an opinion from this department
as to-~whetherthe purpose clause of "Anchient Order of La-
dies and Knights of Libertyn'comes within the provisions of
Artisle 1302 of our statutes, has been received by this de-
partment. ~Your request attaches the application of these
applicants, the purpose clause of which reads as follows:
                 "The purpose of this ass~ooiation
            shall.,beto do patriotic, benevolent,
            social and educational work In perpetu-
            ating our Rational Constitution, and of
            the several States of the Union, In a
            fraternal manner. Patriotic (a) It shall
            be non-political, never preferring one po-
            litical party more than any other political
            party. (b) Its members may affiliate
            and work with any political party of their
            choioe, provided such political party has
            a~'LRGAL"RIGRTto operate in the State and
            Nation. Educational (a) Its members shall
            be taught the necessary meaning and value
            of our Constitution. (b) Teach the right-
            eousness of our American form of government,
            the checking and balancing of power of its
            several departments. (c) Teach duties of
            our offioials from President to constable.
            (a) Teach our children to love the AmerI-
            can standard and ideals of living as is
            left to us by our forebears. This asso-
            ciation shall be a non-profiting organisa-
            tion."
                                                              -   .




Honorable Tom L. Beauchamp, Page 2, O-1171


          The express purpose of the applicant is educa-
tional. This department has in past years issued many
opinions upon the subject of educational corporation,
to-wit: An opinion by the Honorable George E. Christian
on December 18, 1925, found in Reports and Opinions of
AWorney General, 1924-26, p. 222; an opinion by Honor-
able Rice M. Tilly on March 16, 1930; an opinion No. 310,
ai-,
   p. 766; an opinion by Honorable A. R. Stout, on Deaem-
ber 4, 1933, in Opinion Book No. 352, at p.,395; and a
recent opinion by Lloyd Armstrong to the Honorable Tom L.
Beauahamp.
          Referring again to the opinion of the Honorable
George E. Christian, the writer says that "the function ex-
ercised by a corporation will determine its character."
          An educational corporation exercises functions
that primarily~relate to the giving of instructions In
useful and recognized subjects. The fact that educational
benefits may be derived Incidental to the functioning of
the corporation is not sufficient to authorize the crea-
tion under a statute dealing with the educational under-
taking.
          We refer you to the case of In Re De peyster*s
Estate, 104 N.E. 714, which has this to say about an edu-
cational purpose:
              .“A corporation or assooiation or-
         ganized exclusively for scientific,
         literary, library, patriotic, or his-
         torical purposes, or for any one of such
         purposes, Is necessarily to some extent
         educational In Its nature, and In the
         results obtaIned from suah organizations.
         An exclusively historical society does
         not gather books, manuscripts, pictures,
         and antiqquities simply to hoard them.
         Its purpose is not alone to discover and
         preserve things and facts of historical
         value, but to keep and reaord them that
         they may be seen, read and studied, that
         greater knowledge may be attained from
         it. The Legislature, in Including ed-
         uoational corporations and assooiations
         in the first part of the statute quoted,
         intended corporations or assoaiations
Honorable Tom L. Reauohamp, Page 3, O-1171


            engaged In something more than Inoidental
            eduoation, which is necessarily derived
            from corporations organized exclusively
            for scientific, literary, library, p@trI-
            otic, or historical purposes."
          An opinion of thisdepartment~by the Honorable
T. W. Taylor, March 26, 1919, said:
                 *A corporation chartered as an edu-
            cational undertaking is by force of the
            law a strictly educational institution."
          The opinions of this department on this‘particu-
lar subject have unanimously held that to be an eduoational
corporation a corporation must have for its primary purpose
giving instructions in some recognized field of knowledge.
            Education has .~
                           been defined as:
                 "The system of development and cul-
            tiwation of the natural powers; instruotion
            and training in an institution of learning;
            the result of such Instruction and training."
          We think no additional authority neaessary to dem-
onstrate the lack of the proposed purpose of your applicant
to fall within the intention of the Legislature In author-
izing the chartering of an educational tiorporation.
          In our opinion such a purpose clause as of the
"Anoient Order of Ladies and Knights of Liberty" does not
fall within the meaning of educational purpose as that
term was intended to apply by our Legislature.
                                          Yours very truly
MEI:FG/cg                            ATTORNEY GRNRRAL OF TEXAS
APPROVED AUG. 19, 1939               s/'MorrIs Hodges
s/ Gerald C. Mann                    BY
                                                 Morris Hodges
ATTORRRY GENERAL OF TEXAS                              Assistant


Approved Opinion Committee
Ry BWB, Chairman